                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JAMES BELGER, #1406069,                           )
          Petitioner,                             )
vs.                                               )   No. 3:18-CV-1646-B
                                                  )
LORIE DAVIS, Director,                            )
Texas Department of Criminal                      )
Justice, Correctional Institutions Division,      )
              Respondent.                         )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the untimely payment of the filing fee is liberally construed as a motion to

alter or amend the judgment and GRANTED, the judgment dismissing this case under Fed. R. Civ.

P. 41(b) is hereby VACATED, and the petition for habeas corpus filed under 28 U.S.C. § 2254 is

DENIED with prejudice as barred by the statute of limitations.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, petitioner is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation in support of its finding that the petitioner has failed

to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims
debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 26th day of November, 2018.




                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE




                                                   2
